       Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 1 of 28



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

ERIKA BUCKLEY,                         *

      Plaintiff,                       *

vs.                                    *
                                                CASE NO. 4:19-CV-49 (CDL)
RYAN MCCARTHY,                         *
Secretary of the Army,
                                       *
      Defendant.
                                       *

                                 O R D E R

      Plaintiff contends that her former employer, the Department

of the Army, violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq. by subjecting her to a hostile work

environment    and   proposing   her       removal   from   federal    service.

Defendant moves for summary judgment on all of Plaintiff’s claims.

For the following reasons, Defendant’s motion (ECF No. 33) is

granted.

                        SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing    all   justifiable      inferences    in   the   opposing
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 2 of 28



party’s favor.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.        Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.        Id.

                             FACTUAL BACKGROUND

     Viewed in the light most favorable to Plaintiff, the record

reveals    the   following     facts.       Plaintiff   worked    as    a    speech

pathologist for the Traumatic Brain Injury (“TBI”) Clinic at Martin

Army Hospital located on Fort Benning from 2010 to 2017.                    Buckley

Dep. 33:4-15, ECF No. 35.            The TBI Clinic treated active-duty

military    members   and    their    family   members     who   suffered      head

injuries, including mild and moderate traumatic brain injuries.

Id. at 63:1-19.       In addition to Plaintiff, the TBI Clinic was

staffed by two primary care physicians, two nurse case managers,

two neuropsychologists, one occupational therapist, one physical

therapist,    one   occupational      therapist    assistant,     one   physical

therapist    assistant,     two    licensed    practical      nurses,   a    social

worker, a psychologist, and front desk assistants.                Id. at 46:18-

47:8.     During Plaintiff’s employment, Dr. Brian Ribeiro was a

primary care provider, Ute Chavers was a nurse case manager, and

Robert Cooper was an occupational therapist at the clinic.                   Id. at

47:19-48:6,      48:21-49:6,      123:10-12.      The   TBI    Clinic   followed

Defendant’s chain of command, which involved progressive levels of


                                        2
          Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 3 of 28



supervision.        Miller Dep. 18:1-17, ECF No. 42.          Plaintiff’s first-

level     supervisor    was   Major    Yaoyao    Zhu,   and    her    second-level

supervisor was Major John Miller, meaning that Major Zhu reported

to Major Miller.         Buckley Dep. 41:1-2.         Major Miller became the

Department of Rehabilitation services chief in July 2015; in that

role, he oversaw chiropractic, pain management, the TBI Clinic,

and   occupational       therapy    at    Martin.       Miller      Dep.   27:8-17.

Plaintiff was the only black provider at the TBI Clinic.                      Buckley

Decl. ¶ 3, ECF No. 40-13.          As discussed below, Plaintiff contends

that Major Miller, Major Zhu, Dr. Ribeiro, Cooper, and Chavers all

mistreated her during her employment.

      Plaintiff’s       claims   are     based   in   part   on    procedures     and

meetings      related    to   patient      assignments       and    patient     care.

Defendant’s patient-assignment procedure worked in the following

manner.      Primary care physicians outside of the TBI Clinic would

refer patients to the clinic.            Buckley Dep. 58:10-14.         One of the

clinic’s primary care providers would see the patient first.                     Id.

at 58:23-59:1.        After that, the provider would refer the patient

to neuropsychology for testing and based on those test results,

the provider would refer the patient to a specialty provider at

the clinic to meet that patient’s unique needs.                    Id. at 59:9-19,

60:4-7, 62:14-17.       Plaintiff was one of these specialty providers,

although not every patient needed to see her.                     Id. at 59:22-25.

As    a    speech    pathologist,      Plaintiff      evaluated      patients     for


                                          3
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 4 of 28



cognitive linguistic deficit secondary to traumatic brain injury,

assembled a treatment plan to remediate the deficits, and provided

individual and group therapy.                    Id. at 33:22-34:7.     Plaintiff

testified that Defendant assigned her fewer patients than Cooper,

the occupational therapist, because she was a woman.                       Id. at

122:23-123:12.

      Plaintiff also contends that she was discriminated against

and     harassed     at     weekly   meetings        called   multi-disciplinary

meetings, or “multi-D meetings,”                  which were attended by all of

the TBI Clinic medical providers.                  Id. at 52:2-53:13.    At these

meetings, the medical providers discussed patients and patient

care.     Id. at 53:24-54:3, 56:13-57:10.              In March 2017, Plaintiff

was     scheduled      to     give      an       “in-service”—an   instructional

presentation about her field of work.                Chambers Dep. 55:18-25, ECF

No. 45.       This particular multi-D meeting was scheduled in a new

location, and Plaintiff could not initially get into the area where

the meeting was being held.             Buckley Dep. 127:18-22.         Plaintiff

therefore arrived a few minutes late.                Chambers Dep. 56:2-14.      In

front    of    the   rest    of   the    TBI      Clinic   providers,   Major   Zhu

reprimanded her, saying “you should have been here on time.                     Why

didn’t you have your stuff together[?] Didn’t you know we were

having this meeting?”         Id. at 56:11-14.         Plaintiff testified that

Major Zhu yelled at her, and she tried to explain that she could

not initially access the area where the meeting was being held.


                                             4
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 5 of 28



Buckley Dep. 128:16-21.             Plaintiff was hurt, embarrassed, and

humiliated by this interaction.             Chambers Dep. 55:7-17, 56:17-20.

She also testified that black people being late is a racial

stereotype. Buckley Dep. 154:9-12. She did not raise any evidence

that    Major    Zhu    explicitly        referenced     her    race   during     this

confrontation.

       Plaintiff       and    Dr.   Ribeiro       had   a     contentious    working

relationship while she was employed at the TBI Clinic.                      At multi-

D meetings, providers would sometimes decide to send white patients

to Plaintiff, but Dr. Ribeiro would often divert those patients to

off-base speech pathologists or Cooper.                 Ortiz Decl. ¶¶ 2, 7, ECF

No. 40-14.      One provider, Dr. Felix Ortiz, declared that this was

a pattern and practice at the TBI Clinic.                He stated that he would

recommend that white patients be referred to Plaintiff, they would

see her for an initial consultation appointment, they would have

a follow-up appointment with Dr. Ribeiro, and then Dr. Ribeiro

would allege that the patients complained about Plaintiff so that

he could refer the patients to Cooper.                  Id. ¶ 7.       This did not

happen with black patients.           Id.       Dr. Ortiz also declared that Dr.

Ribeiro and Chavers told white, male patients negative things about

Plaintiff, and this prompted those patients to complain about her.

Id. ¶ 8.     During multi-D meetings, Dr. Ribeiro was dismissive of

Plaintiff.      Chambers Dep. 47:15-19.             He would often cut her off

and    interrupt   her       when   she   was     speaking,    although     he   would


                                            5
       Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 6 of 28



sometimes cut off and interrupt white, male providers too.                       Id. at

47:22-48:8.

      In July 2014, Dr. Ribeiro wrote a memorandum about Plaintiff’s

conduct.    Ribeiro Dep. 90:16-91:2.                 This memorandum stated that

Plaintiff     emailed      protected        health        information     (“PHI”)      to

“individuals outside of the department who are not providers in

the clinic.”      Ribeiro Dep. Ex. 2, Mem. from B. Ribeiro (July 22,

2014), ECF No. 43-2.              Dr. Ribeiro wrote that he spoke with

Plaintiff and informed her that she had violated the clinic’s PHI

disclosure policy and that, in the future, she should not copy or

forward emails to anyone outside the clinic or department if those

emails included discussions about patients, staff, or PHI.                          Id.

Dr.   Ribeiro     gave    a    copy    of   this      memorandum    to    the    clinic

administrator,      who       placed   it   in      Plaintiff’s    personnel     file.

Ribeiro Dep. 91:3-17.

      Sometime    in     2016,    Plaintiff         had   a   meeting    with   another

employee    and   Dr.     Ribeiro      about    a    scheduling    conflict     with    a

patient.     Chambers Dep. 26:25-27:10.                   Dr. Ribeiro became angry

with Plaintiff during this meeting, and, after the meeting ended,

he yelled “are you happy now, Erika?” at Plaintiff.                      Id. at 28:2-

13.   This interaction left Plaintiff “visibly shaken.”                         Id. at

34:18-25.     Dr. Ribeiro made another black, female employee feel

uncomfortable on a few occasions when he inappropriately looked at

her up and down.         Id. at 43:11-19.            At an unspecified time, Dr.


                                            6
         Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 7 of 28



Ribeiro called Plaintiff an “angry black woman.”                        Buckley Dep.

124:14-15.        He also told a patient that Plaintiff had “angry black

woman syndrome,” so that patient should be careful with her.                          Id.

at 124:15-125:10.        Plaintiff testified that being referred to as

an “angry black woman” is a stereotype.                     Id. at 153:6-8.            At

another unspecified time, Dr. Ribeiro made a comment that “a monkey

can do the job,” apparently in reference to one of Plaintiff’s job

duties     that    Cooper    and    Dr.    Ribeiro    wanted    to    assign     to    an

occupational       therapy    assistant.        Id.    at   154:2-5.          Plaintiff

declared that Cooper also made a comment about a monkey in front

of Major Miller.        Buckley Decl. ¶ 12.

      At some other time during Plaintiff’s employment, Major Zhu

asked Plaintiff if all of her children had the same father.

Buckley Dep. 124:19-20.              Plaintiff believes that Major Zhu’s

question was based on a racial stereotype.                     Id. at 153:6-154:1.

Plaintiff     also    testified     that    Defendant       treated    Dr.     Ribeiro,

Chavers,     and    Cooper   more    favorably       because    of    their    race    in

comparison to her, although she did not specify how.                   Id. at 135:6-

10.

      As noted above, some TBI Clinic patients complained about

Plaintiff.        Chavers Dep. 77:4-5, ECF No. 44.             On August 20, 2014,

Plaintiff treated a patient who complained that her assessment was

“too easy” and “very silly.”              Mauricio Decl., Chronological R. of

Med. Care, S/O Note Written by Buckley, Erika (Aug. 20, 2014), ECF


                                            7
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 8 of 28



No. 33-3 at 159. Plaintiff recorded that the patient became “angry

and argumentative” and “continued to speak angrily and walked out.”

Id.     On February 22, 2016, another patient reported a stuttering

problem, but Plaintiff explained to the patient that the typical

symptoms for that condition were not present.              Mauricio Decl.,

Chronological R. of Med. Care, S/O Note Written by Buckley, Erika

(Feb. 22, 2016), ECF No. 33-3 at 189.        The patient “became irate,”

and Plaintiff offered to refer the patient to psychology or social

work.     Id.    Plaintiff recorded that the patient filled out a

patient satisfaction survey that stated: “Today, I felt as if [I]

was being attacked in character, Ms. Buckley didn’t appear to have

a genuine concern for the issue I sought help for.”            Id.

       On April 3, 2017, Plaintiff recorded that a different patient

“displayed anger and defensive posture and language” that made her

feel     uncomfortable     during     treatment.         Mauricio        Decl.,

Chronological R. of Med. Care, S/O Note Written by Buckley, Erika

(Apr. 3, 2017), ECF No. 33-3 at 42.           Plaintiff offered to refer

the patient to the occupational therapist or another medical

clinic, but the patient demanded to see “whoever is next in charge”

and saw the clinic administrator.         Id. at 43.   On April 25, 2017,

Plaintiff emailed Major Miller, Major Zhu, Colonel Randy Dorsey,

Beverly Simmons, and Barbara Parker about that patient’s chart.

Buckley Dep. 106:18-23; Buckley Dep. Ex. 4, Email from E. Buckley

to Y. Zhu et al. (Apr. 25, 2017, 10:49 AM), ECF No. 35-4 at 2-3


                                      8
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 9 of 28



(“Apr. 25 Email”). Beverly Simmons was a civilian Health Insurance

Portability     and   Accountability       Act   (“HIPAA”)   officer     with

Defendant, and Barbara Parker was Plaintiff’s union representative

who did not work for Defendant.            Buckley Dep. 107:2-6.       In the

email, Plaintiff complained that Chavers wrote a negative note

about her in the patient’s chart, and Plaintiff wanted that note

removed.    Id. at 107:14-25; Apr. 25 Email.         Plaintiff attached a

copy of the note from the patient’s chart, which contained the

patient’s medical information, to the email.            Apr. 25 Email (“A

copy of the note is attached.”).          Plaintiff testified that “it was

a mistake” to send this email to Parker and that she did not intend

for Parker “to be on the email that had the patient information on

it.”    Buckley Dep. 110:10-17, 111:3-23.        Later, Plaintiff visited

Congressman Sanford Bishop’s office to complain about Chaver’s

negative note about her.         Id. at 112:6-21.       Rather than email

Congressman Bishop or anyone in his office, she took “information”

to his office, and people from the office made copies of it.              Id.

at 113:3-17.     As noted below, that “information” included patient

information.

       In early June 2017, Frederick Davis, an officer in Defendant’s

Patient Administration Division, investigated Plaintiff’s conduct

and determined that Plaintiff’s April 25 email constituted a

“substantiated breach” of HIPAA.          Def.’s Mot. for Summ. J. Ex. 2,

Mem. from F. Davis (June 1, 2017), ECF No. 33-4 (“Ms. Buckley might


                                      9
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 10 of 28



not have realized at the time she hit the ‘send’ button that she

was violating HIPAA, but violate it she did.”).                  On June 14, 2017,

Major Zhu wrote a memorandum recommending that Defendant remove

Plaintiff from federal service because of her HIPAA violation.

Def.’s Mot. for Summ. J. Ex. 3, Mem. from Y. Zhu (June 14, 2017),

ECF No. 33-5. This memorandum specifically detailed that Plaintiff

had released unredacted patient medical information to Parker, who

was not authorized to see that information.                Id.

      Defendant’s progressive disciplinary policy included a “Table

of Penalties for Various Offenses.”                 Pl.’s Resp. to Def.’s Mot.

for Summ. J. Ex. 8, Civilian Personnel, Conduct & Discipline of

Employees at USA-001001, ECF No. 40-10.                  This table provided “a

list of the of the infractions committed most frequently by agency

employees, along with a suggested range of penalties for each.

The   penalties    are     graduated    in    severity    based    on   whether   an

employee    has    no    previous   record     of   misconduct,     has   a   single

incident of documented misconduct, has two previous incidents of

documented misconduct, etc.”            Id.    The table also stated that it

is “a suggested range of penalties.             It is a guide to discipline,

not a rigid standard.         Deviations are allowable for a variety of

reasons . . . .            When the offense the employee committed is

especially    serious,       compared   to    normal     degree    of   the   stated

offense, there may be a basis for exceeding the maximum suggested

penalty.”    Id.        The table provided suggested penalties for first


                                         10
     Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 11 of 28



offenses, second offenses, and third offenses.           Id.   Under the

offense labeled “Failure to observe written regulations, orders,

rules, or procedures,” the table provided the following three

categories of violations and various penalties associated with

specific violations:




Id. at USA-001004.

     On July 12, 2017, Major Zhu wrote Plaintiff a letter informing

her that she would be removed from federal service in 30 days for

violating HIPAA on April 25, 2017.       Def.’s Mot. for Summ. J. Ex.

4, Letter from Y. Zhu to E. Buckley (July 12, 2017), ECF No. 33-

6.   On August 17, 2017, Major Miller wrote Plaintiff a letter

informing her that she was being placed on administrative leave

pending an investigation into a second HIPAA violation, although

the letter did not provide any facts surrounding the alleged

violation.   Def.’s Mot. for Summ. J. Ex. 5, Letter from J. Miller


                                   11
     Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 12 of 28



to E. Buckley (Aug. 17, 2017), ECF No. 33-7.             That same day,

Plaintiff filed an Equal Employment Opportunity (“EEO”) complaint

of discrimination, alleging that Major Zhu and Major Miller had

discriminated against her based on her race and age and retaliated

against her by proposing her termination.         See Order on Mot. to

Dismiss 3, 6 (Mar. 4, 2020), ECF No. 24.     On August 28, 2017, Davis

wrote another memorandum finding that Plaintiff committed a second

substantiated violation of HIPAA when she gave Congressman Bishop

a   patient’s     medical     information   without    that    patient’s

authorization.    Def.’s Mot. for Summ. J. Ex. 3, Mem. from F. Davis

(Aug. 28, 2017), ECF No. 35-5.

     Plaintiff filed a written rebuttal to the proposed removal on

September 14, 2017, and Major Miller heard her oral reply on

September 20.     Def.’s Mot. for Summ. J. Ex. 6, Letter from J.

Miller to E. Buckley 1 (Oct. 19, 2017), ECF No. 33-8.         On October

19, 2017, Major Miller wrote Plaintiff to inform her that he had

sustained Major Zhu’s decision to remove her from federal service.

Id. at 3.     He explained that he had considered the nature and

seriousness of the offense, Plaintiff’s intentional violation of

HIPAA, the consistency of this penalty in comparison to penalties

assessed to other employees who committed the same or similar

offenses, and whether other sanctions would deter future HIPAA

violations.     Id. at 1-3.    Miller stated that Plaintiff’s removal

would be effective on October 21, 2017.        Id. at 3-4.    Plaintiff,


                                    12
     Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 13 of 28



however, resigned on October 20, 2017.              Def.’s Mot. for Summ. J.

Ex. 7, Mem. from E. Buckley (Oct. 20, 2017), ECF No. 33-9.

Plaintiff resigned because she was going to get fired and wanted

to protect her professional license.                   Buckley Dep. 152:21-23.

Plaintiff was replaced by a black female in August 2018.                     Hill

Decl. ¶ 5, ECF No. 33-10.

     Defendant’s human resources specialist searched Defendant’s

Defense       Civilian   Personnel   Data     System    Portal   and   Electronic

Official       Personnel   File    and   reviewed      personnel   records    and

disciplinary       files   for    disciplinary    actions    related    to   HIPAA

violations.       Hill Decl. ¶¶ 1, 3.         According to her findings, the

following ten employees were disciplined for HIPAA violations in

the following ways from 2014 to 2020:

          •    A white female resigned in lieu of removal in 2014;

          •    A black female received a letter of reprimand and
               had to undergo remedial HIPAA training in 2015;

          •    A white female received a letter of reprimand in
               2015;

          •    A black female received a one-day suspension and
               remedial HIPAA training in 2015;

          •    A black female resigned in lieu of removal in 2017;

          •    A black female resigned in 2017;

          •    A white female was removed in 2018;

          •    A black male was suspended for 30 days in 2018;

          •    A black female was suspended for 21 days in 2018;
               and


                                         13
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 14 of 28




           •    A black female was suspended for 20 days and
                received remedial HIPAA and Privacy Act training in
                2020.

Id. ¶ 4; see Brooks Decl. ¶ 3, ECF No. 33-11.              Neither party

provided any evidence of the details or severity of these HIPAA

violations.

     In addition to her August 17, 2017 EEO complaint, Plaintiff

filed four other EEO complaints—one in December 2014 and three

between January 2016 and July 2016.         Dr. Ribeiro became aware that

Plaintiff had filed an EEO complaint about his conduct sometime

between July and September 2016.          Ribeiro Dep. 52:19-54:5.      At an

unspecified time, Major Miller became aware that Plaintiff had

filed a formal EEO complaint because the EEO office sent him an

email about the complaint.        Miller Dep. 74:11-25.     Major Zhu was

also aware of Plaintiff’s EEO activity.            Pl.’s Resp. to Def.’s

Mot. for Summ. J. Ex. 7, Report of Investigation USA-000911, ECF

No. 40-9.

                                 DISCUSSION

     Pursuant to Title VII, Plaintiff alleges claims for disparate

treatment and retaliation based on her proposed removal, a hostile

work environment claim, and a retaliatory hostile work environment

claim. 1       The Court considers each claim below.




1 Although Plaintiff’s EEO complaint included an allegation of age
discrimination, Plaintiff’s present action does not.


                                     14
       Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 15 of 28



I.     Disparate Treatment

       Because     Plaintiff         was    a       federal         employee,       Title       VII’s

federal-sector provision, 42 U.S.C. § 2000e-16, applies to her

disparate treatment claim.                 That provision, the meaning of which

the Eleventh Circuit recently addressed in Babb v. Secretary,

Department of Veteran Affairs, 992 F.3d 1193 (11th Cir. 2021),

“says,     in    relevant          part,    ‘All      personnel         actions           affecting

employees . . . in executive agencies . . . shall be made free

from any discrimination based on race, color, religion, sex, or

national      origin.’”            Babb,   992       F.3d      at    1198    (alterations           in

original)       (quoting      42    U.S.C.      §    2000-e-16(a)).             In        Babb,    the

Eleventh Circuit explained that “[i]f a decision is not ‘made free

from    any     discrimination         based        on’     that      which     §    2000e-16(a)

protects,       then     an    employer         may       be    held        liable        for     that

discrimination regardless of whether that discrimination shifted

the ultimate outcome.              So long as the protected characteristic is

‘the but-for cause of differential treatment,’ then it doesn’t

matter     (for        purposes       of     liability)              that     the         protected

characteristic isn’t ‘a but-for cause of the ultimate decision.’”

Id. (quoting Babb v. Wilkie, 140 S. Ct. 1168, 1174 (2020)).

       The Eleventh Circuit also noted that “even when there are

non-pretextual reasons for an adverse employment decision . . .

the presence of those reasons doesn’t cancel out the presence, and

the    taint,     of    discriminatory           considerations.”                   Id.    at     1204


                                                15
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 16 of 28



(“Without quite saying as much, then, it seems that the Supreme

Court accepted Babb’s argument ‘that the District Court should not

have used the McDonnell Douglas framework.’” (quoting Babb, 140 S.

Ct. at 1172)); see Durr v. Sec'y, Dep't of Veterans Affs., 843 F.

App'x 246, 247 (11th Cir. 2021) (per curiam) (“Because both the

McDonnell Douglas framework and the convincing-mosaic test are

methods of showing that the protected characteristic was the but-

for cause of the ultimate decision, those tests no longer apply.”).

In Durr for example, a panel of the Eleventh Circuit considered a

district court’s decision to grant summary judgment on plaintiff’s

Title VII gender discrimination and retaliation claims.                        Id.

Because      “a   plaintiff   no   longer   need    show   that   his   protected

activity or status was the but-for cause of the adverse action to

state    a    claim   under    §   2000e-16,”      the   panel    explained,    “a

plaintiff’s claim survives if ‘discrimination play[ed] any part in

the way a decision [was] made.’”             Id. (alterations in original)

(quoting Babb, 140 S. Ct. at 1174).

     Therefore, the Court must determine whether Plaintiff raised

evidence that her race played any part in Defendant’s decision to

remove her from federal service. 2          Major Zhu made the decision to



2
 The Court previously dismissed Plaintiff’s Title VII sex discrimination
claims based on Major Miller and Major Zhu’s conduct for failure to
exhaust, so the Court only considers Plaintiff’s Title VII race
discrimination claims to the extent those claims are based on Major
Miller and Major Zhu’s conduct. Order on Mot. to Dismiss 7 (Mar. 4,
2020).    It is undisputed that only Major Zhu and Major Miller


                                       16
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 17 of 28



remove Plaintiff from federal service after her initial HIPAA

violation, and Major Miller sustained that decision.            Plaintiff

argues that Major Zhu and Major Miller discriminated against her

by proposing and sustaining her removal.        Plaintiff first makes a

conclusory argument that comments made by and “ratified” by her

supervisors demonstrate their racial animus.           The evidence does

show that Major Zhu asked Plaintiff if all of her children had the

same father, but this single question does not create a reasonable

inference that Major Zhu considered Plaintiff’s race when deciding

to propose her removal.     Furthermore, Plaintiff failed to cite any

evidence that Major Zhu or Major Miller “ratified” comments made

by other employees, and she did not explain how any alleged

“ratification” supports the conclusion that they considered her

race when deciding to remove her.           The Eleventh Circuit “has

consistently held that conclusory allegations without specific

facts have no probative value.”      Jefferson v. Sewon Am., Inc., 891

F.3d 911, 924-925 (11th Cir. 2018) (quoting Leigh v. Warner Bros.,

Inc., 212 F.3d 1210, 1217 (11th Cir. 2000)); see Leigh, 212 F.3d

at 1217 (quoting Gossett v. Du-Ra-Kel Corp., 569 F.2d 869, 872

(5th Cir. 1978) 3) (“[O]ne who resists summary judgment must meet



participated in the decision-making process that resulted in the proposed
removal.
3 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)

(en banc), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.


                                    17
     Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 18 of 28



the movant’s affidavits with opposing affidavits setting forth

specific facts to show why there is an issue for trial.”).

     Plaintiff next argues that Defendant did not propose the

removal of three employees who also committed HIPAA violations

between 2014 and 2017 and this evidence demonstrates that Defendant

violated Title VII when it proposed her removal.            Two of those

employees were also black, see Hill Decl. ¶ 4, so even if they

engaged in conduct similar to Plaintiff but were disciplined

differently, their treatment does not suggest that race played a

part in the decision to remove Plaintiff from federal service.

The remaining employee, a white female who worked in the Department

of Medicine, received a letter of reprimand for a HIPAA violation

in 2015.   Although this employee was outside Plaintiff’s protected

class, Plaintiff points to no other evidence supporting her bare

conclusion   that   their   situations    were   comparable.     In    fact,

Plaintiff did not even direct the Court to any evidence that Major

Zhu or Major Miller were involved in the discipline decision

regarding the white female employee.       Thus, the evidence regarding

other employees who committed HIPAA violations does not establish

that race played any role in the decision to remove Plaintiff from

federal service.

     Lastly, Plaintiff argues that Major Zhu and Major Miller

ignored    Defendant’s   progressive     disciplinary   policy   and   this

departure from the policy demonstrates racial animus.            Plaintiff


                                   18
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 19 of 28



misstates the disciplinary policy.            That policy explicitly states

that it is “not a rigid standard.          Deviations are allowable for a

variety of reasons.”        Civilian Personnel, Conduct & Discipline of

Employees USA-001001.        The penalties provided by that policy were

not mandatory, only suggested.          Plaintiff’s glaring omission of

any reference to Major Miller’s finding that she intentionally

violated   HIPAA    is     telling.    Defendant’s      disciplinary    policy

provided that removal was an appropriate penalty for a deliberate

violation of HIPAA.        Id.

      Plaintiff has not cited any evidence that creates a genuine

fact dispute as to whether either Major Zhu or Major Miller

considered   her    race    when   deciding    to   propose   or   sustain   her

removal.   In other words, no evidence exists that her race played

any part in their decision-making.               Accordingly, Defendant is

entitled to summary judgment on Plaintiff’s disparate treatment

claim based on her proposed removal.

II.   Retaliation

      Plaintiff’s Title VII retaliation claim based on her proposed

removal is equally unavailing. 4 She has failed to produce evidence

from which a reasonable jury could conclude that her statutorily

protected activity played a part in Defendant’s decision to propose



4
  “Though § 2000e-16 does not expressly prohibit retaliation for filing
a charge based on those protected characteristics, [the Eleventh Circuit
has] explained that retaliation based on protected traits is itself
discrimination.” Durr, 843 F. App’x at 247 n.1.


                                      19
        Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 20 of 28



her removal.      See Ingram v. Sec'y of the Army, 743 F. App'x 914,

918   (11th    Cir.   2018)   (per   curiam)   (explaining   elements     of   a

retaliation claim); see also Durr, 843 F. App’x at 247 (explaining

that courts should consider whether protected activity played any

part in defendant’s adverse employment actions pursuant to Title

VII’s federal-sector provision).

      Plaintiff relies entirely upon the temporal proximity between

her protected conduct and Defendant’s adverse employment action to

support her claim.        Plaintiff is correct that sometimes “[t]he

burden of causation can be met by showing close temporal proximity

between     the   statutorily    protected     activity    and    the   adverse

employment action.”        Thomas v. Cooper Lighting, Inc., 506 F.3d

1361, 1364 (11th Cir. 2007). “But mere temporal proximity, without

more, must be ‘very close.’”         Id. (quoting Clark Cnty. Sch. Dist.

v. Breeden, 532 U.S. 268, 273 (2001)).             “A three to four month

disparity between the statutorily protected expression and the

adverse employment action is not enough.”             Id.        “Thus, in the

absence of other evidence tending to show causation, if there is

a substantial delay between the protected expression and the

adverse action, the complaint of retaliation fails as a matter of

law.”    Id.

      Here, it is undisputed that Major Zhu informed Plaintiff about

her recommendation of removal on July 12, 2017, nearly a year after

Plaintiff’s most recent 2016 EEO complaint.               Although Plaintiff


                                       20
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 21 of 28



cited evidence that Major Zhu was aware of her 2014 and 2016 EEO

activity, that activity is too temporally distant from the removal

decision to establish causation on its own, and Plaintiff did not

point to any evidence tending to show causation between her pre-

2017 EEO complaints and Major Zhu’s recommendation of removal.

After Major Zhu recommended Plaintiff’s removal, Plaintiff filed

an EEO complaint of discrimination about Major Zhu and Major Miller

on   August   17,   2017.     Major      Miller   sustained    Major    Zhu’s

recommendation on October 19, 2017; by that time, Major Miller was

aware of Plaintiff’s August 2017 EEO complaint.               Again, though,

Major Zhu informed Plaintiff of her recommended removal before

Plaintiff filed her 2017 EEO complaint.            So, the wheels were in

motion for Plaintiff’s removal prior to her protected activity,

and Major Miller later sustained that decision.          Plaintiff pointed

the Court to no evidence that Defendant deviated from the normal

procedure for processing a recommendation of removal.              The fact

that Plaintiff filed an EEO complaint 36 days after she was told

that a recommendation of removal was being made and 63 days before

that recommendation was formally sustained is not probative of any

causal connection between her protected conduct and the sustaining

of the pre-protected conduct recommendation.

     Temporal proximity alone is rarely sufficient to create a

genuine   factual   dispute    as   to     causation,   and   certainly   the

circumstances presented here do not support such a conclusion.


                                      21
       Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 22 of 28



Because Plaintiff failed to direct the Court to any evidence that

her August 2017 EEO activity played any part in Major Zhu’s

recommendation        or    Major     Miller’s        decision    to     sustain      that

recommendation,       Defendant       is    entitled     to    summary      judgment    on

Plaintiff’s retaliation claim based on her proposed removal.

III. Retaliatory Hostile Work Environment

       Plaintiff also alleges she was subjected to a hostile work

environment    based       on   her   EEO    activity.         Before     the   Eleventh

Circuit’s decision in Monaghan v. Worldpay US, Inc., 955 F.3d 855,

862    (11th   Cir.    2020)       (per    curiam),     a     plaintiff     alleging     a

retaliatory hostile work environment claim had to establish that

she engaged in a statutorily protected activity, she suffered

harassment that was sufficiently severe or pervasive to alter the

conditions of employment and create an abusive work environment,

and a causal link between the two.               See Gowski v. Peake, 682 F.3d

1299, 1311-12 (11th Cir. 2012), abrogated by Monaghan, 955 F.3d at

862.    But now, “retaliatory hostile work environment claims . . .

prevail if the conduct complained of ‘well might have dissuaded a

reasonable     worker       from      making     or    supporting       a    charge     of

discrimination.’”          Tonkyro v. Sec'y, Dep't of Veterans Affs., 995

F.3d 828, 836 (11th Cir. 2021) (quoting Monaghan, 955 F.3d at 862).

The severe-or-pervasive standard therefore no longer applies to

retaliatory hostile work environment claims.                     See Babb, 992 F.3d

at 1207.


                                            22
     Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 23 of 28



     For     example,      in    Monaghan,     the     evidence     revealed         that

plaintiff’s supervisor “threatened both termination and possible

physical harm” shortly after she found out that the plaintiff had

complained about the supervisor’s racist and ageist comments.                         955

F.3d at 862-63.         The Eleventh Circuit determined that this conduct

well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.                      Id. Specifically, the

supervisor       said   that    plaintiff     had    “cut    her   own    throat”      by

complaining and was “fucked.”               Id. at 863.       She also threatened

plaintiff    by    stating      that   she    and    her    boyfriend     knew   where

plaintiff lived and pounded her fists on a table and said, “how

dare you make complaints against me.” Id. at 863. And she informed

plaintiff that she was training someone to take her job and said,

“You better watch it, white girl.”              Id.

     Here, Plaintiff cited evidence that Major Miller, Major Zhu,

and Dr. Ribeiro knew about her protected activity.                         Plaintiff,

however, has not directed the Court to evidence that any of them

engaged in harassment that well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.

Rather, the evidence reveals conduct that was much less egregious

than the conduct in Monaghan.               Major Miller, Major Zhu, and Dr.

Ribeiro    did    not    use    profanity    towards       Plaintiff     and   did   not

verbally or physically threaten her.                While some of their conduct

may have been inappropriate, the Court finds that it would not


                                         23
       Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 24 of 28



have dissuaded a reasonable worker from making or supporting a

charge of discrimination.              And, even if it had, Plaintiff has not

cited any evidence establishing a causal connection between her

protected activity and the harassment; she identified no evidence

in the record demonstrating that her protected activity in any way

prompted anyone to harass her.                    For these reasons, Defendant is

entitled to summary judgment on Plaintiff’s retaliatory hostile

work environment claim.

IV.    Hostile Work Environment

       In   addition     to    her     retaliatory        hostile   work     environment

claim, Plaintiff brings a traditional hostile work environment

claim.      “To establish a prima facie case of a hostile work

environment, a party must show that (1) [she] is a member of a

protected     group;     (2)     who        has    been    subjected    to    unwelcome

harassment; (3) based on a protected characteristic; (4) that was

‘sufficiently severe or pervasive to alter the terms and conditions

of    employment   and        create    a    discriminatorily        abusive    working

environment’;      and    (5)    that       [her]    employer   is     vicariously    or

directly liable for the environment.”                  Ingram, 743 F. App’x at 917

(quoting Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275

(11th Cir. 2002)).             “The requirement of ‘severe or pervasive’

harassment contains an objective and a subjective component.”                        Id.

(quoting Miller, 277 F.3d at 1276).                  “Thus, to be actionable, this

behavior must result in both an environment that a reasonable


                                              24
     Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 25 of 28



person would find hostile or abusive and an environment that the

victim subjectively perceives to be abusive.”          Id.

     “In   assessing    the   objective    severity   of    the   harassment,

[courts] consider: ‘(1) the frequency of the conduct; (2) the

severity of the conduct; (3) whether the conduct is physically

threatening or humiliating, or a mere offensive utterance; and (4)

whether the conduct unreasonably interferes with the employee’s

job performance.’”     Id. (quoting Miller, 277 F.3d at 1276); see,

e.g., Tonkyro, 995 F.3d at 838-39 (finding that summary judgment

on sex-based hostile work environment claims was proper because

some conduct was only observed and was not directed at plaintiff

and other physical conduct was not sexually charged or predatory);

cf. Fernandez v. Trees, Inc., 961 F.3d 1148, 1154-55 (11th Cir.

2020) (finding a material fact dispute about whether harassment

was objectively severe or pervasive where evidence showed that

vulgar, derogatory remarks were made “continually” in the presence

of co-workers).

     “The Supreme Court has instructed that Title VII is only

implicated in the case of a workplace that is ‘permeated with

discriminatory intimidation, ridicule and insult,’ not where there

is the ‘mere utterance of an . . . epithet.’” Miller, 277 F.3d at

1276-77 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993)).    Courts     should   “proceed    with   common    sense,   and   an

appropriate sensitivity to social context, to distinguish between


                                    25
       Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 26 of 28



general office vulgarity and the conduct which a reasonable person

in    the   plaintiff’s    position    would    find    severely      hostile   or

abusive.”       Tonkyro, 995 F.3d at 838 (quoting Reeves v. C.H.

Robinson Worldwide, Inc., 594 F.3d 798, 811 (11th Cir. 2010)).

       For example, in Smelter v. Southern Home Care Services, Inc.,

904 F.3d 1276, 1285-86 (11th Cir. 2018), the Eleventh Circuit found

that harassment was objectively hostile because plaintiff heard

humiliating, racist comments every day for two months as she was

called a “dumb black nigger,” told that she resembled a “mixed

monkey,” heard comments about how President Obama looked like a

monkey, and a variety of other racially charged stereotypes,

including that black men are lazy and the scum of the earth and

that black people should be sent back to Africa.             Id.   The Eleventh

Circuit acknowledged that evidence of the fourth factor—whether

the conduct interfered with plaintiff’s work—was lacking, “[b]ut

the   Supreme    Court    has   made   clear   that    ‘no   single    factor    is

required’ to establish the objective component.”                   Id. at 1287

(quoting Harris, 510 U.S. at 23).              “Considering the totality of

the circumstances, particularly the daily frequency and extreme

severity of the harassment, including racist remarks made directly

to [plaintiff] about her, [the Eleventh Circuit concluded] that

she provided sufficient evidence for a reasonable jury to find

that the harassment was objectively severe or pervasive.”                       Id.

Similarly, in Miller, the evidence showed that employees shouted


                                        26
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 27 of 28



“derogatory names in an intimidating manner” at plaintiff several

times a day.    Miller, 277 F.3d at 1276-77.        And those incidents

were “humiliating and degrading” to that plaintiff because they

often occurred “in the course of reprimanding him in front of

others.”   Id. at 1277.

     Here, considering the totality of the circumstances and the

factors listed above, the Court finds that Plaintiff has not

pointed to evidence that she experienced harassment at the TBI

Clinic that was objectively severe or pervasive. 5              Unlike in

Miller, Fernandez, and Smelter, Plaintiff points to no evidence

that anyone frequently subjected her to physically threatening or

humiliating insults or comments.         Instead, she cites sporadic,

isolated incidents in which her co-workers or supervisor made rude

comments or encouraged patients to complain about her.            Although

this conduct may have been inappropriate, it was not sufficiently



5
  In her response to Defendant’s motion for summary judgment, Plaintiff
lists sixteen incidents in an effort to support her hostile work
environment claim, but she does not cite evidence establishing that the
majority of these incidents actually occurred. “For factual issues to
be considered genuine, they must have a real basis in the record.” Ellis
v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (per curiam) (quoting
Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996)).
“For instance, mere conclusions and unsupported factual allegations are
legally insufficient to defeat a summary judgment motion.”           Id.
“Statements by counsel in briefs are not evidence.” Travaglio v. Am.
Express Co., 735 F.3d 1266, 1270 (11th Cir. 2013) (quoting Skyline Corp.
v. N.L.R.B., 613 F.2d 1328, 1337 (5th Cir. 1980)); see also Jefferson,
891 F.3d at 923-24 (quoting Leigh, 212 F.3d at 1217) (“[C]onclusory
allegations without specific supporting facts have no probative
value.”). Therefore, in deciding the motion for summary judgment, the
Court disregards Plaintiff’s conclusory allegations and only considers
the incidents that she supported by citations to the record.


                                    27
      Case 4:19-cv-00049-CDL Document 53 Filed 06/11/21 Page 28 of 28



severe or pervasive.       And, while she does claim that some of the

conduct    interfered    with   her      job    performance,   her   subjective

feelings are not sufficient to meet her burden.                The harassment

must have been objectively severe or pervasive enough to interfere,

and   it   was   not   according    to    Circuit    precedent.      Therefore,

Plaintiff’s hostile work environment claim fails as a matter of

law, and Defendant’s motion for summary judgment as to that claim

is granted.

                                   CONCLUSION

      For the foregoing reasons, Defendant’s motion for summary

judgment (ECF No. 33) is granted.

      IT IS SO ORDERED, this 11th day of June, 2021.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                         28
